    Case 15-35358              Doc 660-1 Filed 12/07/20 Entered 12/07/20 16:07:02             Desc
                                 (Agreed) Proposed Order Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 In re:                                               )    Chapter 11
                                                      )    Case No. 15-35358
 LB STEEL, LLC,                                       )
                                                      )    Honorable Janet S. Baer
                               Debtor.                )

           AGREED ORDER APPROVING DEBTOR’S SETTLEMENT
   WITH STEEL WAREHOUSE PURSUANT TO BANKRUPTCY RULE 9019(a) AND
             PERMITTING SHORTENED AND LIMITED NOTICE


        THIS CAUSE COMING TO BE HEARD on DEBTOR’S MOTION FOR ENTRY OF AN
AGREED ORDER APPROVING DEBTOR’S SETTLEMENT WITH STEEL WAREHOUSE
PURSUANT TO BANKRUPTCY RULE 9019(a) AND PERMITTING SHORTENED AND
LIMITED NOTICE (the “Motion”); the Debtor having represented that the relief requested in the
motion is in the best interests of the Debtor, its estate, its creditors and other parties-in-interest;
Steel Warehouse Quad Cities LLC and Steel Warehouse Company, LLC (collectively, “Steel
Warehouse”) having stipulated and agreed to this order; it appearing that notice of the hearing on
the Motion was good and sufficient under the present circumstances and that no other or further
notice need be given; upon the record herein; and after due deliberation thereon; and good and
sufficient cause appearing therefore, it is hereby

          ORDERED THAT:

          1.       The Motion is GRANTED as set forth herein.
          2.       The Debtor’s settlement with Steel Warehouse as described herein, and more
                   specifically described in the settlement agreement attached to the Motion as Exhibit
                   A (the “Settlement”), is approved and the Debtor is authorized to enter into the
                   Settlement with Steel Warehouse.
          3.       Steel Warehouse shall pay the Debtor $163,000.00 (the “Payment”) upon the
                   occurrence of the Payment Date (as defined in the Settlement) if any.
          4.       Upon the Debtor’s receipt of the Payment from Steel Warehouse, the Debtor, the
                   Debtor’s estate and any parties in interest or subsequently-appointed trustee’s right
                   to initiate or maintain an action against Steel Warehouse pursuant to 11 U.S.C.
                   §§ 547(b), 548 and 550 relating to the Transfers described in the Motion shall be
                   extinguished with prejudice.
          5.       Schedule F of the Debtor’s Schedules of Assets and Liabilities shall be amended to
                   reflect a $91,652.49 general unsecured claim held by Steel Warehouse, which claim
                   shall be allowed in full and shall not accrue interest. Steel Warehouse shall not be
                   entitled to assert any additional claims against Debtor’s estate.


119236-0001.0012/150391076.1
    Case 15-35358              Doc 660-1 Filed 12/07/20 Entered 12/07/20 16:07:02           Desc
                                 (Agreed) Proposed Order Page 2 of 2



         6.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order
                   shall be immediately effective and enforceable upon its entry.
         7.        This Order shall be binding on the Debtor, the Debtor’s estate, the United States
                   Trustee, any chapter 7 trustee that may be later appointed, the Official Committee
                   of Unsecured Creditors and other creditors of the Debtor.
         8.        This Court shall retain jurisdiction for the purposes of enforcing the terms of the
                   Settlement.
                                                        ENTER:

                                                        __________________________________
STIPULATED AND AGREED TO BY:                            United States Bankruptcy Judge

LB STEEL, LLC

By: __/s/ David J. Gold_____________
PERKINS COIE LLP
David J. Gold (ARDC # 6299872)
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
dgold@perkinscoie.com

Its counsel

STEEL WAREHOUSE QUAD CITIES LLC;
STEEL WAREHOUSE COMPANY, LLC

By: _/s/ Robert D. Nachman___________
Robert D. Nachman
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, IL 60606
robert.nachman@bfkn.com

Its counsel




                                                    2
119236-0001.0012/150391076.1
